I agree with the leading opinion until it comes to consider the ninth exception. That exception, in my judgment, ought not to be sustained.
There were, of course, no pleadings; and it is, therefore, not apparent from that source what exact issue of fraud was made at the trial; but it is manifest from the whole case that it was never contended by the widow, Mrs. Wood, that the testator's failure in his will to make provision for her was of itself a fraud upon her; the contention throughout was that Trotti's fraud on Wood led to that untoward result.
So much explicitly appears in what the Court charged the jury about the proponent's fourth request. The Court said:
"`If you find that the paper in question was the will of the deceased, Mr. Wood, that is, that it was his will, and no one else's will. and that means that if you find that paper has in it what he wanted to put in his will, then you must find for the will.' That is correct, and I have added, if it was the bona fide act, that independent expression of what he wanted put in it, and that element of fraud did not enter into the transaction to effect or induce it. With that modification or addition, I charge you that fourth request."
Throughout the case the widow contended that the testator had not made the will in issue, and did not know the contents of it, because Trotti had deceived him into making it, if he did indeed make it. *Page 317